Citation Nr: 0113335	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  95-04 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for tinea cruris of 
the groin area with a history of lymphadenitis and biopsy of 
the right inguinal lymph node, diagnosed as sinus 
hyperplasia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC, wherein the veteran's claim for an increased evaluation 
for tinea cruris was denied.

In December 2000, a hearing was held at the Central Office in 
Washington, DC before C. W. Symanski, who is the member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

REMAND

The veteran contends that his service-connected tinea cruris 
is more disabling than reflected in the 10 percent 
evaluation.  He testified during a December 2000 Central 
Office hearing that his skin disability itches constantly, 
and has spread to his scalp and ears.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Specifically, the Board finds that 
during the veteran's December 2000 hearing he stated that 
while being treated at the Washington, DC VA Medical Center 
(VAMC) he was told that the fungus on his ears and scalp was 
related to his service-connected tinea cruris.  Although his 
complaints of fungus and itching in areas other than his 
groin were noted during a VA examination in February 2000, no 
examination of these other areas took place to determine if 
they are related to his service-connected skin disability.  
The Board regrets any further delay in this case; however a 
remand is necessary in order for the veteran to undergo a 
thorough VA examination.  Additionally, the veteran stated 
during the hearing that he suffered from constant itching in 
his groin, which was reportedly worse in the summer months.  
Given the veteran's history of increased symptomatology 
during the warmer months as opposed to the colder months, a 
dermatological examination should be conducted during the 
active phase of the veteran's service-connected skin disorder 
pursuant to Ardison v. Brown, 6 Vet. App. 405 (1994). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  Next, the RO should schedule the 
veteran for a VA dermatology examination 
during the summer months when his 
service-connected tinea cruris is in an 
active phase.  Such tests and studies as 
the examiner deems necessary should be 
performed.  The examination report should 
provide an accurate and fully descriptive 
assessment of the veteran's skin 
disorder.  The examiner must 
differentiate the service-connected 
manifestations of the skin disorder from 
any other nonservice-connected disorders 
and so indicate.  The examiner should 
note for the record whether the veteran 
has exudation or itching, extensive 
lesions, or marked disfigurement due to 
his service-connected tinea cruris and, 
if so, the frequency and extent thereof.  
The examiner should also note for the 
record whether the veteran's tinea cruris 
is manifested by ulceration or extensive 
exfoliation or crusting, systemic or 
nervous manifestations, or is 
exceptionally repugnant.  The examiner 
should set forth in detail the basis for 
his or her opinions. 

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran 's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow a 
reasonable amount of time for a response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


